     Case 1:20-cv-06224-JGK-RWL Document 18 Filed 10/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GIANNIS ANTETOKOUNMPO

                      Plaintiff,                20   CV   6224 (JGK)

                                                ORDER
           - against -

PALEO PRODUCTIONS LLC and NICK
MASSIE

                      Defendants.

JOHN G. KOELTL, District Judge :

     This Court entered an Order to Show Cause why a Default

Judgment should not be entered against Paleo Productions LLC on

October 1 , 2020 .   It was supported by a Clerk ' s Certificate of

Default against the defendant Paleo Productions LLC . The

defendant Paleo Productions LLC failed to respond to the Order

to Show Cause for a Default Judgment. Therefore , the plaintiff

is entitled to a Default Judgment against Paleo Productions LLC .

The matter is referred to the Magistrate Judge for an inquest to

determine the appropriate judgment . The pla i nt i ff should explain

the status of defendant Nick Massie by November 6, 2020 .


SO ORDERED .

Dated :    New York , New York
           October . 27, 2020
                                                John G. Koeltl
                                                States District Judge
